Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered June 25, 1992, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 8 Vs to 25 years, unanimously affirmed.
Contrary to defendant’s argument, we find that the hearing court did not err when it denied defendant’s request that the People be directed to turn over at the Wade hearing the names and addresses of at least 11 eyewitnesses, who had identified defendant to arriving police officers as the person who had stabbed to death the victim on the Great Lawn, in Central Park. The law is well settled that a defendant does not have an unqualified right to call an identifying witness at a Wade hearing, unless such witness’ testimony is necessary because the hearing evidence raises substantial issues as to the constitutionality of police-arranged identification procedures (People v Chipp, 75 NY2d 327, 337-338, cert denied 498 US 833). Here, there was no evidence of police-arranged identification of defendant. Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.